Exhibit 99.3 Pro Forma Condensed Combined Financial Statements (Unaudited) (in thousands, unless otherwise noted) The following unaudited pro forma condensed combinedfinancial statements giveeffect to the acquisition by Solar Power, Inc., of Gonghe County Xinte Photvoltaic Co., Ltd. (“Xinte”). On November 6, 2014, Solar Power, Inc. and its indirectlywholly-owned subsidiary, SPI Solar Power (Suzhou) Co., Ltd., entered into an equity interest purchase agreement with TBEA Xinjiang Sunoasis Co., Ltd. (“TBEA Sunoasis”) and Xinjiang Sang Ou Solar Equipment Co., Ltd. for the acquisition of the 100% equity interest in Xinte. The acquisition was completed on December 31, 2014. The historical financial information of Xinte included elsewhere in this Form8-K/A has beenprepared in accordance with International Financial Reporting Standards (“IFRSs”) as issued by the International Accounting Standards Board (“IASB”) and presented in CNY. IFRSs include International Accounting Standards (“IAS”) and related interpretations. The unaudited pro forma financial statements presented herein include adjustments to convert the basis of the financial statements of Xinte from IFRSs to U.S. generally accepted accounting principles (“U.S. GAAP”) and to translate the CNY amounts into U.S. dollars. The pro forma condensed combined balance sheet as of September 30, 2014, and the pro forma condensed combined statement of operations for the nine-month period ended September30, 2014, and the notes thereto are included herein. No pro forma combined statement of operation for the year ended December 31, 2013 is presented as Xinte was only incorporated on April 28, 2013 and no revenue was generated since its date of incorporation to December 31, 2013. The unaudited pro forma condensed combined statement of operations is based on the individual historical consolidated statement of operations of Solar Power, Inc. and Xinte for the nine-month period ended September 30, 2014 giving effect to the acquisition of Xinte as if it had occurred on January1, 2014. The pro forma statement of operations reflects only pro forma adjustments expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined balance sheet is based on the individual historical consolidated balance sheet of Solar Power, Inc. and Xinte as at September 30, 2014 giving effect to the acquisition of Xinte as if it had occurred on September 30, 2014.The unaudited pro forma condensed combined financial statements reflects adjustments to give effect to pro forma events that are (1)directly attributable to the acquisition, (2)factually supportable, and (3)expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial information should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined financial statements. In addition, the unaudited pro forma condensed combined financial statements and notes thereto should be read in conjunction with (1)Solar Power, Inc.’s annual report on Form 10-K, for the year ended December 31, 2013,including the audited consolidated financial statements and the notes relating thereto, for the year ended December 31, 2013,(2)Xinte’s audited financial statements for the period from April 28, 2013 (date of incorporation) to December31, 2013, and the notes relating thereto, (3)the Solar Power, Inc. Form 10-Q for thethird quarter endedSeptember30, 2014, including the unaudited interim condensed consolidated financial statements for the nine-months ended September 30, 2014, and (4) Xinte unaudited interim condensed financial statements for the six-months ended June 30, 2014. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS Nine-month period ended September 30, 2014 (
